Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ALMQUIST et al. (5,258,146-of record).
	Regarding claims 1, 16, ALMQUIST et al. discloses a build material supply unit (Fig.1), comprising: 
	a supply chamber body (10) enclosing a supply volume to contain a build material (11) for additive manufacture (stereolithography); 
	an electromagnetic distance sensor (Figs.8-12) to determine a length parameter relating to a length of a beam pathway extending from an emitter of the sensor to a 
	a reflector (120) to reflect the beam pathway between the emitter (100) and the surface level of build material; wherein the reflector (120) is spaced apart from the emitter (100) (Fig. 9).
	Regarding claim 2, ALMQUIST et al. discloses a means responsive to third control signals for maintaining the level of the working surface within the predetermined distance of the reference level.  A plunger or piston 17 is disposed within the trough to be raised and lowered by motor 18 to control the level of the upper surface 20 of polymerizable liquid within the tank 10.  The level of the upper surface 20 of the bath 11 is detected by means of a radiation source 21.
	Regarding claim 11, ALMQUIST et al. discloses a doctor blade (agitator) that moves horizontally so that the lower edge 35 strikes off excess polymerizable liquid from the layer 34 and thereby smooths (even the surface level) the upper surface 36 of the coating of material (C9:L9-19). 
	Regarding claim 12, ALMQUIST et al. discloses a method comprising: 
	providing a supply chamber body (10) enclosing a supply volume to contain build material (11) for additive manufacture (stereolithography); 
	providing an electromagnetic distance sensor (Figs.8-12) to emit an electromagnetic signal along a beam pathway extending from an emitter of the sensor to a surface level of build material in the supply volume (signal 225, Fig.12, C13:L22-43), wherein the beam pathway is reflected at a reflector (120) between the emitter and the surface level of the build material; 

	determining a supply parameter relating to an amount of build material in the supply volume based on the length parameter (C20:L33-68).
	Regarding claim 13, ALMQUIST et al. discloses the reflector (120) is mounted on a moveable platform defining an upper boundary of the supply volume (120-Fig.8), and wherein the supply parameter is determined based on the length of the beam pathway (Fig.9) and a position parameter relating to the position of the moveable platform (C20:L33-68; C21:L56-C22:L1-5).
	Regarding claim 14, ALMQUIST et al. discloses a computer controlled radiation source 24 is disposed above the bath 11 to direct curing media, such as ultraviolet radiation or other types of curing stimulation (C8:L34-40).
	
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BURRIS et al. (2014/0271328).
	Regarding claim 1, BURRIS et al. discloses a build material supply unit (Fig.1), comprising: 
	a supply chamber body (110) enclosing a supply volume to contain a build material for additive manufacture (stereolithography); 
	an electromagnetic distance sensor to determine a length parameter relating to a length of a beam pathway extending from an emitter of the sensor to a surface level of build material in the supply volume [0047]; and 

	Regarding claim 3, BURRIS et al. discloses a cap portion (top portion) of the supply chamber body defines an upper boundary and wherein the reflector (130) is mounted to the cap portion (Fig.1).
	Regarding claim 4, BURRIS et al. discloses an emitter of the electromagnetic distance sensor is spaced apart from the cap portion so that the reflector is disposed above the emitter (Fig.5).
	Regarding claims 5-6, BURRIS et al. discloses a guide duct (151-Fig.3b).
	Regarding claims 7-9, BURRIS et al. discloses a moveable platform (112) forming a print bed (Fig.1).
	Regarding claim 10, BURRIS et al. discloses the receiver (112-Fig.1) of the electromagnetic distance sensor is disposed in a lower portion of the supply volume.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BURRIS et al. (2014/0271328) and in further view of BIBAS (2015/0147424).
	Regarding claims 15 and 17, BURRIS et al. discloses an additive manufacturing apparatus (100-Fig.1) comprising: 
	a supply chamber body (110-Fig.1) enclosing a supply volume to contain a build material for additive manufacture; 
	a moveable platform (112) forming a print bed (Fig.1), the moveable platform defining an upper boundary of the supply volume; 
	a heater (laser diodes) to pre-heat build material provided to the print bed [0019]; 
	an electromagnetic distance sensor to determine a length of a beam pathway extending from an emitter of the sensor to a surface level of build material in the supply volume, wherein the electromagnetic distance sensor is spaced apart from the moveable platform [0047]; 
	a reflector (130) mounted to the moveable platform to reflect the beam pathway between the emitter and the surface level of build material, wherein the reflector is spaced apart from the emitter (151); and 
	a controller (180) to determine a supply parameter relating to an amount of build material in the supply volume based on the length parameter and a position of the moveable platform [0073].
.

Response to Arguments
	Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
	Applicant argues regarding claim 1, ALMQUIST does not describe the claimed “electromagnetic distance sensor to determine a length parameter relating to a length of a beam pathway extending from an emitter of the sensor to a surface level of build material in the supply volume”.
	Examiner respectfully disagrees.  ALMQUIST discloses in Fig 12, the output beam 110 of the helium neon laser being directed upwards to a mirror 120 mounted on a bracket above the side tank.  This deflects the beam along first optical path 112 onto the surface 70 of the working fluid in the side tank 40.  The beam strikes the surface of the working fluid and a detectable component of the beam will be reflected along a second optical path 114.  The apparatus measures the level of the resin in the side tank.  

	 Furthermore, ALMQUIST claims this in claims 1-7 under Column 223 and 224.

    PNG
    media_image1.png
    469
    702
    media_image1.png
    Greyscale


	Therefore, ALMQUIST does disclose “electromagnetic distance sensor to determine a length parameter relating to a length of a beam pathway extending from an emitter of the sensor to a surface level of build material in the supply volume” as claimed.
	Applicant argues BURRIS does not teach or suggest any electromagnetic distance sensor.  
	Examiner respectfully disagrees.  BURRIS discloses the adjustable focusing system can adjust a focus of a corresponding energy beam onto the mirror 130 based on a detected distance between the lens 160 and the top surface of the laser of powdered material, such as to adjust a size of the corresponding laser spot on the surface of the .

Allowable Subject Matter
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742